NOTICE OF ALLOWANCE
The response and terminal disclaimed filed 20 April 2021 are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 20 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,227,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 132-136, 138-140, 144-149, 151-156 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 141-143 and 150, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between all groups as set forth in the Office action mailed on 29 April 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the only remaining rejection of record was the NSDP rejection over the patent above.  No rejections remain.  The instant claims are drawn to fusion proteins of a TcBuster transposase having at least 70% identity to instant SEQ ID NO: 1 and having a substitution at D189A, V377T, E469K, K573E, E578L and combinations thereof.  While said transposase of SEQ ID NO: 1 was known and deposited in 2008 (See SCORE, Result #1, .rup file) and Buster transpoases are also known in the prior art from a variety of species, the specific substitutions as claimed are both novel and non-obvious.  As such, claims 132-136 and 138-156 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        22 April 2021